Citation Nr: 1416802	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-36 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus type 2 (diabetes), to include as due to exposure to herbicides.  


REPRESENTATION

Appellant (Veteran) represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In July 2012, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  

The record in this matter consists of paper and electronic claims files and has been reviewed.  No new relevant documentary evidence has been added to the record since the February 2013 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).  


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during active service.  

2.  Chronic diabetes was not shown in service or for many years thereafter, and any current diabetes is unrelated to service or to a disease or injury of service origin.   


CONCLUSION OF LAW

The criteria for service connection for diabetes have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the rating decision on appeal in an August 2007 letter to the Veteran which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).      

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent private and VA treatment records and reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the claim has been obtained.  VA obtained the Veteran's STRs and relevant private and VA medical evidence.  VA obtained the Veteran's service personnel records (SPRs).  VA provided the Veteran with the opportunity to testify before the Board in support of his claim.  And VA attempted to generate evidence supportive of the Veteran's claim by tasking the U.S. Army and Joint Services Records Research Center (JSRRC) with researching his contentions.  However, as indicated in a January 2013 memorandum from the RO, the Veteran did not provide sufficiently specific information that would warrant JSRRC research.  See M21-1MR, Part IV, subpt ii, ch 2, sec C, para. 10.1.m.  The Board also notes that the Veteran has not indicated that there are additional medical records or reports that VA should obtain on his behalf.  To the extent that the representative asserts that deck logs should be obtained, the Board finds that such development would not assist in this claim.  As will be further explained below, the deck logs would not show that the Veteran was exposed to herbicides during the time that herbicides were in California.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, VA's duty to provide an examination for the claim on appeal was not triggered.  While the Veteran has a current diagnosis for diabetes, there is no evidence of an in-service event, injury, or disease that might relate to the diabetes.  The Veteran's claim to service connection is based on his assertion that he was exposed to herbicides during active duty.  As will be detailed further below, however, the evidence establishes that the Veteran was not exposed to herbicides during service.  Further, the Veteran's STRs are silent for any complaints or treatment of diabetes.  As there is no evidence indicating an in service event, injury, or disease with respect to the Veteran's diabetes, VA's duty to provide an examination has not been triggered here.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Claim for Service Connection

The Veteran asserts that he developed diabetes as the result of exposure to herbicides while working in the United States.  He contends that he was exposed to Agent Orange while serving in a working party at the Concord, California, Naval Weapons Station (NWS).  He states that, at the time, he was attached to the ammunition supply ship U.S.S. MOUNT HOOD, AE-29.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The provisions regarding presumptive service connection apply in this matter as diabetes is a disease listed under 38 C.F.R. § 3.309(a).     

Further, diseases listed under 38 C.F.R. § 3.309(e) such as diabetes will be presumed related to service where evidence indicates exposure to herbicides during active service, even though there is no record of diabetes during, or in the year following, service.  38 C.F.R. § 3.307(a)(6).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this matter, the record establishes that the Veteran currently has diabetes.  VA and private medical evidence dated between the early 1990s and 2007 documents treatment for this disorder.  Nevertheless, the Board finds service connection unwarranted in this matter.  

Neither a direct nor a presumptive service connection finding is warranted here.  38 C.F.R. §§ 3.303, 3.307, 3.309.  There is no competent evidence of record that the Veteran incurred diabetes or diabetic-related problems during active service, or that he was exposed to herbicides during service.  

The STRs are entirely negative for such disorders, as are the April 1975 discharge reports of medical examination and history.  The Veteran's SPRs are entirely negative for any information indicating exposure to herbicides during active duty.  The RO included in the record two memoranda which tend to indicate that the Veteran was not exposed to herbicides during active service as he contends.  One memorandum indicates that the US Government (i.e., JSRRC) has found no evidence of Agent Orange aboard ships such as the MOUNT HOOD during the Vietnam era.  See M21-1MR, Part IV, subpt ii, ch 2, sec C, para. 10.m.  The second memorandum indicates that herbicides were present in the state of California prior to the Veteran's assignment to the MOUNT HOOD.  The memorandum indicates herbicides in the state between July and August 1951, and between October and December 1973.  Regarding the latter period, the memo indicates that a certain amount of Agent Orange was transported from Gulfport, Mississippi to a U.S. Air Force facility in Van Nuys, California where it was stored, tested, and incinerated.  The memo indicates that U.S. Air Force personnel managed the testing at a site hundreds of miles from NWS Concord.  Given the distance between the two bases, the memorandum does not tend to support the Veteran's claim.  Further, the memorandum cannot be construed as supportive because the record indicates that the Veteran did not serve in California when the testing occurred - i.e., prior to April 1974.  The SPRs indicate that the Veteran was attached to the MOUNT HOOD between April and July 1974.  

The Board further notes that the earliest evidence of record of diabetes is found in a medical report dated in 1991, over 16 years after the Veteran's discharge from service in 1975.  Furthermore, the record does not include any competent evidence establishing a nexus or relationship between the current disorder and any event, injury, or disease during active service.  

In assessing the Veteran's claim, the Board has considered his lay assertions that he incurred diabetes during service.  However, his assertions are unpersuasive with regard to the issue of medical etiology.  The Veteran may be competent to attest to symptoms he may observe or sense.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  But the Veteran's statements regarding the etiology of his diabetes are of no probative value.  Diabetes is an internal pathology of the endocrine system that is beyond his capacity for lay observation.  Its etiology and development cannot be determined through observation or by sensation such as feeling.  The Veteran is simply not a competent witness to render a medical opinion linking an internal disorder first documented in the early 1990s to service that ended over 16 years earlier.  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  It is also noted that diabetes mellitus did not manifest in service, was not manifested within one year of discharge from active duty and the record does not show continuity of symptomatology from discharge.   

In sum, the record indicates that the Veteran developed diabetes over 16 years following service.  Further, the record indicates that he was not exposed to herbicides during service.  Hence, the preponderance of the evidence indicates that the Veteran's diabetes is unrelated to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, a service connection finding is unwarranted here on either a direct or a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  


ORDER

Entitlement to service connection for diabetes is denied.    


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


